UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AHMED TAHER, et al., :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 06-1684 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                               ORDER

     A Status Conference was held in this case on September 21,

2009, which took place on the record and via telephone.         Upon

consideration of parties’ Joint Status Report [Dkt. No. 213],

representations of the parties, and the entire record herein, it is

hereby

     ORDERED, that the Government’s Opposition to Petitioner’s

Motion for Summary Judgment is due November 2, 2009.     Petitioner’s

Reply, if any, is due November 9, 2009; and it is further

     ORDERED, that a Motions Hearing on Petitioner’s Motion for

Summary Judgment shall be held on November 12, 2009, at 10:15 am.

Parties shall have no more than 45 minutes each to present their

arguments, with an additional brief period of reply for Petitioner,

if necessary.

                                        /s/
September 21, 2009                     Gladys Kessler
                                       United States District Judge

Copies to:   Attorneys of Record via ECF